Order filed, January 28, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-01004-CV
                                 ____________

          JOSEPH COX AND ROXANNE TOMAIOLO, Appellant

                                         V.

    GALVESTON COUNTY WATER CONTROL & IMPROVEMENT
 DISTRICT #12 AND MUNICIPAL DISTRICT SERVICES, LLC, Appellee


                   On Appeal from the 405TH District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CV-1104


                                     ORDER

      The reporter’s record in this case was due January 20, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Delicia Struss, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM